Citation Nr: 0916059	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  08-00 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from May 1958 to 
May 1962.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2007 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Wichita, Kansas.  The Veteran had 
a hearing before the undersigned Board Member in March 2009.  
A transcript of that hearing is contained in the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was service connected for bilateral hearing loss 
in a rating decision dated in August 2007.  The Veteran was 
determined to be 0 percent disabled.  The Veteran has since 
perfected an appeal for a compensable rating.

At his March 2009 hearing, the Veteran stated that he could 
not tell whether his hearing loss has worsened since his 
August 2007 VA examination.  However, the Veteran submitted a 
private treatment exam at his hearing (waiving RO 
jurisdiction) which indicates that his hearing loss may have 
worsened.  Specifically, the Board notes that the February 
2009 private hearing exam indicates that the Veteran scored 
88 percent in his right ear and 84 percent in his left ear on 
the word recognition test.  At his August 2007 VA 
examination, the Veteran scored 84 percent in his right ear 
and 94 percent in his left ear.  The August 2007 VA examiner 
used the Maryland CNC test required by the statute.  
38 C.F.R. § 3.385.  Although it is unclear which speech 
recognition test was used by the February 2008 examiner, a 
review of the raw numbers suggests that the Veteran's hearing 
loss increased in severity in his left ear relative to his 
right ear.  This discrepancy is enough to warrant a new VA 
examination.  

Additionally, the Board notes that the results of the 
puretone threshold tests conducted at the February 2009 exam 
are represented in graph form.  While these readings 
constitute competent medical evidence, the Board may not 
interpret the data from the graph on its own.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995) (ruling that the Board may not 
interpret graphical representations of audiometric data).  
Thus, remand is required for an interpretation of the 
Veteran's numerical scores from his February 2009 exam.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
audiological exam to interpret the 
Veteran's February 2009 exam results and 
to determine his current level of 
bilateral hearing loss.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that the claims folder was reviewed in 
connection with the examination.

After reviewing the February 2009 private 
examination report, the examiner should 
attempt to determine a numerical rating 
for the Veteran's hearing loss at each of 
frequencies 1000, 2000, 3000, and 4000 
hertz.  The examiner should also attempt 
to determine whether the Maryland CNC test 
was used during the Veteran's February 
2009 examination.  If these determinations 
cannot be made, the examiner should 
clearly state so.  

Additionally, the examiner should conduct 
a new audiological examination to 
determine the current level of the 
Veteran's bilateral hearing loss.  The 
examination should include puretone 
threshold testing at each of the relevant 
frequencies and a Maryland CNC speech 
recognition test.  Results for all tests 
should be stated in numerical form.

2. After completion of the above and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


